In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Copertino, J.H.O.), entered June 27, 2007, as, after a nonjury trial, directed him to pay spousal maintenance in the sum of $383 per week for a period of 26 months and child support in the sum of $665 per week, and awarded the plaintiff an attorney’s fee in the sum of $8,500.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The trial court providently exercised its discretion in applying the statutory percentage of 25% (see Family Ct Act § 413 [1] [b] [3] [ii]) to the portion of the parents’ combined annual income which exceeded the sum of $80,000 (see Matter of Cassano v Cassano, 85 NY2d 649 [1995]). Further, the amount and duration of the maintenance award was proper (see Griggs v Griggs, 44 AD3d 710 [2007]).
The appellant’s remaining contentions are without merit. Skelos, J.E, Santucci, Balkin and Eng, JJ., concur.